DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus) and 17 (apparatus) the closest prior art is Randel et al (US 2016/0127049). Regarding claim 1, Randel discloses An apparatus comprising a direct-detection optical data receiver;( direct detection optical receiver, see figure 1;(Equivalent to Applicant’s figure 5) that comprises: a single-ended photodiode (photodiode 160, see figure 1;(Equivalent to Applicant’s figure 5) to receive light combining an optical data signal and an optical frequency reference; an analog-to-digital converter to output digital intensity measurements of the light received by the single-ended photodiode at a sequence of times ;(analog to digital converter 320 for converting the received electrical signal into a corresponding digital electrical signal configured to carry a sequence of digital samples, see paragraph 41 and figure 3 ;(Equivalent to Applicant’s figure 5))  and a digital signal processor connected to receive the digital intensity measurements, the digital signal processor being configured to recover a data stream carried by the optical data signal from the (SSB generator 330 in the signal processor consisting of a digital filter 440 (FIR) providing filtered spectral samples received from the digital filter, see paragraph 49 and figure 3, 4 ;(Equivalent to Applicant’s figure 5).



    PNG
    media_image1.png
    360
    836
    media_image1.png
    Greyscale
 
However regarding claim 1, the prior art of record fails to disclose digital circuit that comprises a second FIR filter, the second FIR filter being serially connected with the first FIR filter, the first FIR filter being configured to filter the digital intensity measurements, the digital circuit being configured to subtract estimates of signal-to-signal beat interference (SSBI) from the filtered digital intensity measurements generated by the first FIR filter; and wherein the digital signal processor is configured to update filter coefficients of both the first and second FIR filters based on a same feedback signal.


5. Regarding claim 17, the closest prior art is Randel et al (US 2016/0127049). Regarding claim 17, Randel discloses an apparatus comprising a direct-detection optical data receiver ;(direct detection optical receiver, see figure 1;(Equivalent to Applicant’s figure 5) that comprises: a photodiode detector; (photodiode 160, see figure 1 ;(Equivalent to Applicant’s figure 5) and a digital signal processor ;(signal processor, see figure 3;(Equivalent to Applicant’s figure 5), connected to receive digital measurements of light by the photodiode detector at a sequence of times, the digital signal processor being configured to recover a data stream of an optical input signal from the digital measurements;(analog to digital converter 320 for converting the received electrical signal into a corresponding digital electrical signal configured to carry a sequence of digital samples, see paragraph 41 and figure 3;(Equivalent to Applicant’s figure 5) each of the digital measurements measuring a combination of the optical input signal ;(the ADC 320 in the signal processor 170 receiving the input optical signal from the optical transmitter 102, see figure 1,3;(Equivalent to Applicant’s figure 5); and wherein the digital signal processor comprises a digital circuit that comprises a finite-impulse-response (FIR) filter configured to generate a filtered digital signal in response to a digital input signal applied thereto, (SSB generator 330 in the signal processor consisting of a digital filter 440 (FIR) providing filtered spectral samples received from the digital filter, see paragraph 49 and figure 3, 4;(Equivalent to Applicant’s figure 5) the digital input signal being generated from the digital measurements, (a digital filter 440 (FIR) providing filtered spectral samples received from the digital filter, see paragraph 49 and figure 3, 4;(Equivalent to Applicant’s figure 5) a scaled square of the filtered digital signal ;(SSBI estimation branch 302 consisting of a squaring module 340 to transform the input filtered signal from the SSB generator into corresponding scaled square signal; see paragraph 35, 41,42 and figure 3 ;(Equivalent to Applicant’s figure 5).

    PNG
    media_image1.png
    360
    836
    media_image1.png
    Greyscale



However regarding claim 17, the prior art of record fails to disclose an optical frequency reference at one of the times of the sequence; and  the digital circuit being configured to compute an estimate of signal-to-signal beat interference (SSBI) in the digital measurements by summing a scaled square of the filtered digital signal a scaled square of the digital input signal.



The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Chen et al (US 2016/0212003) discloses method and apparatus for improving reception of direct detection optical signals by cancelling SSBI in the transmitter DSP using SSBI canceller, see figure 8.

b. Chen et al (US 2020/0028592) discloses a self-coherent optical data receiver configured to use direct detection of optical signals by using upstream and downstream filters, see figure 3.

c. Li et al (Digital linearization of direct detection transceivers for spectrally efficient 100Gb/s/λ WDM metro networking – 2018 attached) discloses direct detection receiver 

d. Li et al (Simplified DSP-based Signal-Signal beat interference mitigation for direct detection subcarrier modulation – 2016 attached) discloses a direct detection receiver for SSBI compensation at both the transmitter and the receiver to provide pre compensation and post compensation, see figure 1a, 10b. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636